Citation Nr: 1400609	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-18 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether the calculated debt in the amount of $30,624.00 was properly created.

2. Entitlement to a waiver of the recovery of a debt in the calculated amount of $30,624.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

McBrine, M., Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to February 1977, and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) which found that the debt was valid.

The issue of waiver of overpayment of this debt is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An overpayment in the amount of $1,560.53 was created during the period the Veteran returned to active duty.  An overpayment of $29,063.47 was created solely due to administrative error because of an erroneous deposit to the Veteran's bank account.

2. The Veteran was not entitled to benefits during the period she was on active duty.  In July 2008, VA paid the Veteran $29,063.47, which was an action that the Veteran should have reasonably understood was an administrative error.


CONCLUSION OF LAW

The debt of VA disability compensation benefits in the amount of $30,624 is valid. 38 U.S.C.A. §§ 1115, 1135, 5112 (West 2002); 38 C.F.R. §§ 3.1, 3.57, 3.204, 3.205, 3.213, 3.500 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Both the Veteran's physical and virtual claims files have been reviewed in adjudication of this claim.

      Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  With regard to the Veteran's claim challenging the validity of his debt and seeking a waiver of his indebtedness, the VCAA is inapplicable.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims held that the VCAA, with its expanded duties, is not applicable to certain cases, pointing out that the statute at issue in such cases (Chapter 53) was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).

      
Legal Criteria

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962 (2013).  A debt is not valid if the claimant was legally entitled to the benefits that resulted in an overpayment.  See 38 U.S.C.A. §§ 501, 5112(b)(9), (10) (West 2002 &); 38 C.F.R. §§ 1.962; 3.500(b) (2013).  A debt is also not valid if VA is solely responsible for the overpayment. See id.  

The appellant has challenged the validity of the debt by claiming that it is solely the result of administrative error on the part of VA.  Thus, the preliminary determination in this appeal concerns the validity of the debt.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2013); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434. 

In order for the Board to determine that an overpayment was not properly created, thereby invalidating the debt, the record must establish that the appellant was legally entitled to the benefits in question or, if the appellant was not legally entitled, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2013); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous. 

The U.S. Court of Appeals for Veterans Claims explained that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).  In other words, if a debt is the result solely of administrative error, the effective date of the reduction of benefits is the date of the last payment based on this error and, consequently, there would be no overpayment charged to the appellant for an overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10) (West 2002); 38 C.F.R. § 3.500(b) (2013). 

If the claimant fails to provide full disclosure of facts or due to the amount of the overpayment should know an error has been made, yet accepts the payment, the overpayment will not be considered due to administrative error.  See VA Manual 22- 4, Part III, § 2.03.  An example of administrative error is when VA erroneously interprets the law to allow payment of greater benefits than the legislative intent.  An example of overpayment not solely due to administrative error is when the claimant accepts an amount that is patently excessive.  Id.  

This case deals with two overpayments that were combined into one outstanding debt.  An overpayment in the amount of $1,560.53 was created during the period the Veteran returned to active duty, and was therefore not entitled to benefits during that time.  The Veteran does not appear to be disputing that she did not go back into service, and therefore does not appear to be arguing that she was legally entitled to the $1,560.53 which should have been withheld when she returned to active duty from November 1990 to June 1991.  Nevertheless, the Board points out that the effective date of a discontinuance of compensation due to active service pay will be the day preceding entrance on active duty.  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. §§ 3.501(a), 3.654(b).  Therefore, this portion of the Veteran's outstanding debt was properly created.

The remainder of the overpayment, $29,063.47, was created solely to due administrative error because of an erroneous deposit to the Veteran's bank account in July 2008.  The Veteran does not appear to be asserting that she was had any legal entitlement to the deposit of $29,063.47.  Rather, she is arguing that she had no idea that she was not entitled to this money, and that therefore the deposit was due to sole administrative error, and therefore not a valid debt.  The Board does not find this argument has merit.

As noted above, if the claimant, due to the amount of the overpayment, should know an error has been made, yet accepts the payment, the overpayment will not be considered due to administrative error.  

In this case, in July 2008, a deposit of $29,063.47 was erroneously made into the Veteran's direct deposit account.  Almost immediately, the Veteran and her bank were notified of the error.  A letter dated July 18, 2008 to the Veteran's bank requested that the bank return to the VA this erroneous deposit.  A report of contact dated July 25, 2008 indicates that the Veteran was called on that date and left a message specifically indicating that this deposit of $29,063.47 was erroneously made, and requesting that the Veteran return the call.  On July 31, 2008, the Veteran was sent a letter informing her that she had an outstanding debt to the VA of $30,624.00 (considering both the deposit and the amount of overpayment during her active duty.)  On August 14, 2008, the Veteran returned the VA's July 25th call, indicating that she had spent all the money.

In her statements contained with both her July 2009 notice of disagreement and her February 2010 substantive appeal, the Veteran maintains that she had no idea she was not entitled to this money.  She stated that she had visited her service representative on many occasions to request an increase in benefits and thought that this was simply back due benefits entitled her.  She stated that let the deposit "sit" for 5 days, after which she paid major bills.

However, the Board finds that the Veteran's receipt of an unexpectedly large deposit into her checking account should have made her aware that such payment was likely erroneous and make her suspect that she would have to pay this back to the VA.   She stated that she let the deposit "sit" for 5 days, which is an indication that she had some concerns she was not entitled to that deposit.  After having been notified by the VA that this was an erroneous deposit, she responded over two weeks later indicating that she had spent the entire amount already, by paying her major bills for three months in advance.  This behavior, combined with the Veteran's experience working in the financial services field, leads the Board to believe that the Veteran did realize she was not entitled to this money, but spent it all as soon as possible in order to avoid repaying it.  Consequently, the Board finds that this overpayment was not the result of "sole administrative error" because the Veteran should have been aware of the erroneous nature of the payment.  The creation of the overpayment was, therefore, valid.

The Veteran has also indicated that she did not receive some notifications from the VA, possibly some of the notifications related to this overpayment.  The Board points out that there is no indication that any of this mail was found by the post office to be undeliverable, and the Board also notes that that the Veteran was telephoned regarding this debt.  Thus, the Board finds any argument that the Veteran might make regarding not being adequately notified of this overpayment to be without merit.

The Veteran also appears to be indicating that it would be a hardship for her to repay this debt.  This argument is not relevant to the issue of whether the debt is valid, this argument relates to the question of waiver of overpayment of the debt, discussed in detail below.

For the foregoing reasons, the Board finds that the creation of the overpayment in the amount of $30,624.00 was proper, and the Veteran's appeal must be denied.


ORDER

The overpayment in the amount of $30,624.00 is valid; the appeal is denied to this extent.


REMAND

As to the question of waiver of overpayment of this $30,624.00 debt, the Board finds that further development is warranted.  Specifically, the Board notes that the question of waiver of overpayment was denied in an April 2009 letter to the Veteran, which indicated that waiver was denied because her request for waiver was not made within 180 days of her notification of that indebtedness.  

In her July 2009 notice of disagreement and her February 2010 substantive appeal, the Veteran not only argued that the debt was due solely to administrative error and therefore not her fault, but also that repayment of this debt would be a significant hardship to her.  The Board finds therefore that the Veteran has therefore filed a notice of disagreement not only with the validity of her debt, but also with the denial of the waiver of overpayment of that debt.  The Veteran was issued a Statement of the Case as to the question of validity of this debt, but never as to the question of waiver of this debt.   Therefore, the Board must remand this claim, so that a Statement of the Case must be issued on the issue of waiver, and the Veteran given an opportunity to perfect the appeal of this claim to the Board before any further action must be taken. Manlincon v. West, 12 Vet. App. 238   (1999).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a Statement of the Case (SOC) concerning her claim for a waiver of overpayment of indebtedness in the amount of in the amount of $30,624.00. 

2.  Advise the Veteran that she still needs to file a timely Substantive Appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning this additional claim.  She also must be advised of the time period she has to perfect this appeal.  If, and only if, she submits a timely Substantive Appeal in response to this SOC, thereby perfecting the appeal of this claim, should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


